 

 

MLA No. RI0992

 

 

MASTER LOAN AGREEMENT

 

 

            THIS MASTER LOAN AGREEMENT is entered into as of July 26, 2011,
between CoBANK, ACB (“CoBank”) and U.S. Premium Beef, LLC, a Delaware limited
liability company located in Kansas City, Missouri (the “Company”).

 

BACKGROUND

 

            CoBank and the Company are parties to an Amended and Restated Credit
Agreement and Security Agreement dated June 22, 2009, as amended (the “Existing
Agreement”).  CoBank and the Company now desire to amend and restate the
Existing Agreement.  For that reason and for valuable consideration (the receipt
and sufficiency of which are hereby acknowledged), CoBank and the Company hereby
agree that the Existing Agreement shall be amended and restated to read as
follows:

 

            SECTION 1.   Supplements.  In the event the Company desires to
borrow from CoBank and CoBank is willing to lend to the Company, or in the event
CoBank and the Company desire to consolidate any existing loans hereunder, the
parties will enter into a Supplement to this agreement (a “Supplement”).  Each
Supplement will set forth the amount of the loan, the purpose of the loan, the
interest rate or rate options applicable to that loan, the repayment terms of
the loan, and any other terms and conditions applicable to that particular
loan.  Each loan will be governed by the terms and conditions contained in this
agreement and in the Supplement relating to the loan.

 

            SECTION 2.   Availability.  Loans will be made available on any day
on which CoBank and the Federal Reserve Banks are open for business upon the
telephonic or written request of the Company.  Requests for loans must be
received no later than 12:00 Noon Company’s local time on the date the loan is
desired.  Loans will be made available by wire transfer of immediately available
funds to such account or accounts as may be authorized by the Company.  The
Company shall furnish to CoBank a duly completed and executed copy of a CoBank
Delegation and Wire and Electronic Transfer Authorization Form, and CoBank shall
be entitled to rely on (and shall incur no liability to the Company in acting
on) any request or direction furnished in accordance with the terms thereof.

 

            SECTION 3.   Repayment.  The Company's obligation to repay each loan
shall be evidenced by the promissory note set forth in the Supplement relating
to that loan or by such replacement note as CoBank shall require.  CoBank shall
maintain a record of all loans, the interest accrued thereon, and all payments
made with respect thereto, and such record shall, absent proof of manifest
error, be conclusive evidence of the outstanding principal and interest on the
loans.  All payments shall be made by wire transfer of immediately available
funds, by check, or by automated clearing house or other similar cash handling
processes as specified by separate agreement between the Company and CoBank. 
Wire transfers shall be made to ABA No. 307088754 for advice to and credit of
CoBank (or to such other account as CoBank may direct by notice).  The Company
shall give CoBank telephonic notice no later than 12:00 Noon Company’s local
time of its intent to pay by wire and funds received after 3:00 p.m. Company’s
local time shall be credited on the next business day.  Checks shall be mailed
to CoBank, Department 167, Denver, Colorado 80291‑0167 (or to such other place
as CoBank may direct by notice).  Credit for payment by check will not be given
until the later of:  (A) the day on which CoBank receives immediately available
funds; or (B) the next business day after receipt of the check.

 

 

--------------------------------------------------------------------------------

 


Master Loan Agreement RI0992
U.S PREMIUM BEEF, LLC
Kansas City , Missouri

-2-

 

 

 

            SECTION 4.   Capitalization.  The Company agrees to acquire equity
in CoBank in such amounts and at such times as CoBank may from time to time
require in accordance with its Bylaws and Capital Plan (as each may be amended
from time to time), except that the maximum amount of equity that the Company
may be required to purchase in connection with a loan may not exceed the maximum
amount permitted by the Bylaws at the time the Supplement relating to such loan
is entered into or such loan is renewed or refinanced by CoBank.  The rights and
obligations of the parties with respect to such equity and any patronage or
other distributions made by CoBank shall be governed by CoBank’s Bylaws and
Capital Plan (as each may be amended from time to time).

 

            SECTION 5.   Security.  The Company’s obligations under this
agreement, all Supplements (whenever executed), and all instruments and
documents contemplated hereby or thereby, shall be secured by a statutory first
lien on all equity which the Company may now own or hereafter acquire in
CoBank.  In addition, the Company's obligations under each Supplement (whenever
executed) and this agreement shall be secured by a first lien (subject only to
exceptions approved in writing by CoBank) pursuant to all personal property
security agreements executed by the Company in favor of CoBank, whether now
existing or hereafter entered into.  As additional security for those
obligations, the Company agrees to grant to CoBank, (1) a first lien on all of
the Company's membership interests in National Beef Packing Company, LLC,
pursuant to a Pledge Agreement of even date herewith (the "Pledge Agreement"),
and (2) by means of such instruments and documents as CoBank shall require, a
first priority lien on such of its other assets, whether now existing or
hereafter acquired, as CoBank may from time to time require.

 

            SECTION 6.   Conditions Precedent.

 

                  (A)    Conditions to Initial Supplement.  CoBank’s obligation
to extend credit under the initial Supplement hereto is subject to the
conditions precedent that CoBank receive, in form and content satisfactory to
CoBank, each of the following:

 

(1)     This Agreement, Etc.  A duly executed copy of this agreement and all
instruments and documents contemplated hereby.

 

(2)     Security Agreement.  A security agreement granting to CoBank a first
lien (subject only to exceptions approved in writing by CoBank) on all personal
property of the Company, whether now owned or hereafter acquired.

 

(3)     Pledge Agreement.  The Pledge Agreement signed by the Company.

 

                  (B)    Conditions to Each Supplement.  CoBank’s obligation to
extend credit under each Supplement, including the initial Supplement, is
subject to the conditions precedent that CoBank receive, in form and content
satisfactory to CoBank, each of the following:

 

                           (1)     Supplement.  A duly executed copy of the
Supplement and all instruments and documents contemplated thereby.

 

 

 

--------------------------------------------------------------------------------

 


Master Loan Agreement RI0992
U.S PREMIUM BEEF, LLC
Kansas City , Missouri

-3-

 

 

                           (2)   Evidence of Authority.  Such certified board
resolutions, certificates of incumbency, and other evidence that CoBank may
require that the Supplement, all instruments and documents executed in
connection therewith, and, in the case of initial Supplement hereto, this
agreement and all instruments and documents executed in connection herewith,
have been duly authorized and executed.

 

                           (3)     Fees and Other Charges.  All fees and other
charges provided for herein or in the Supplement.

 

                           (4)    Evidence of Perfection, Etc.  Such evidence as
CoBank may require that CoBank has a duly perfected first priority lien on all
security for the Company’s obligations, and that the Company is in compliance
with Section 8(D) hereof.

 

                  (C)    Conditions to Each Loan.  CoBank’s obligation under
each Supplement to make any loan to the Company thereunder is subject to the
condition that no “Event of Default” (as defined in Section 11 hereof) or event
which with the giving of notice and/or the passage of time would become an Event
of Default hereunder (a “Potential Default”), shall have occurred and be
continuing.

 

            SECTION 7.   Representations and Warranties.

 

                  (A)    This Agreement.  The Company represents and warrants to
CoBank that as of the date of this agreement the Company is in compliance with
all of the terms of this agreement, and no Event of Default or Potential Default
exists hereunder.

 

                  (B)    Each Supplement.  The execution by the Company of each
Supplement hereto shall constitute a representation and warranty to CoBank that:

 

                           (1)     Applications.  Each representation and
warranty and all information set forth in any application or other documents
submitted in connection with, or to induce CoBank to enter into, such
Supplement, is correct in all material respects as of the date of the
Supplement.

 

                           (2)     Conflicting Agreements, Etc.  This agreement,
the Supplements, and all security and other instruments and documents relating
hereto and thereto (collectively, at any time, the “Loan Documents”), do not
conflict with, or require the consent of any party to, any other agreement to
which the Company is a party or by which it or its property may be bound or
affected, and do not conflict with any provision of the Company’s bylaws,
articles of incorporation, or other organizational documents.

 

                           (3)     Compliance.  The Company is in compliance
with all of the terms of the Loan Documents (including, without limitation,
Section 8(A) of this agreement on eligibility to borrow from CoBank).

 

 

 

--------------------------------------------------------------------------------

 


Master Loan Agreement RI0992
U.S PREMIUM BEEF, LLC
Kansas City , Missouri

-4-

 

 

 

                           (4)     Binding Agreement.  The Loan Documents create
legal, valid, and binding obligations of the Company which are enforceable in
accordance with their terms, except to the extent that enforcement may be
limited by applicable bankruptcy, insolvency, or similar laws affecting
creditors’ rights generally.

 

                           (5)     Environmental.  After reasonable inquiry and
to the best of the Company’s present knowledge and belief, the Company
represents and warrants that it has no knowledge of any disposal, known or
suspected release, or treatment or storage of Hazardous Materials (as hereafter
defined) on, from, or under any property owned or leased by the Company or any
adjoining property, during the period of the Company's ownership or lease of
such property, except as may have occurred in the ordinary course of business
and in accordance with law, or as heretofore or herewith disclosed to CoBank in
writing.  Having made reasonable inquiry, the Company further represents and
warrants that it has no knowledge of any presence, disposal, treatment, or known
or suspected release of any Hazardous Materials on, from, or under such property
or any adjoining property prior to the Company's lease or acquisition of title
thereto, except as may have occurred in the ordinary course of business in
accordance with law or as heretofore or herewith disclosed to CoBank in
writing.  The Company further represents and warrants that it has no present
knowledge of any material litigation or administrative enforcement actions that
have been instituted or threatened, nor of any settlements reached with any
public or private party or parties, that may have a material present or future
effect on the Company, concerning the alleged presence, disposal, or known or
suspected release of any Hazardous Materials on, from, or under such properties,
except as heretofore or herewith disclosed to CoBank in writing.  As used
herein, Hazardous Materials shall mean dangerous, toxic, or hazardous
pollutants, contaminants, chemicals, wastes, materials, or substances, as
defined in or governed by the provisions of any federal, state, or local law,
statute, code, ordinance, regulation, requirement, or rule, or any other waste,
material, substances, pollutants, or contaminants that might give rise to common
law or regulatory claims, damages, penalties, or liabilities.

 

            SECTION 8.   Affirmative Covenants.  Unless otherwise agreed to in
writing by CoBank while this agreement is in effect, the Company agrees to:

 

                  (A)    Eligibility.  Maintain its status as an entity eligible
to borrow from CoBank.

 

                  (B)    Corporate Existence, Licenses, Etc.  (1) Preserve and
keep in full force and effect its existence and good standing in the
jurisdiction of its incorporation or formation; (2) qualify and remain qualified
to transact business in all jurisdictions where such qualification is required;
and (3) obtain and maintain all licenses, certificates, permits, authorizations,
approvals, and the like which are material to the conduct of its business or
required by law, rule, regulation, ordinance, code, order, and the like
(collectively, “Laws”).

 

                  (C)    Compliance with Laws.  Comply in all material respects
with all applicable Laws, including, without limitation, all Laws relating to
environmental protection and any patron or member investment program that it may
have.  In addition, the Company agrees to cause all persons occupying or present
on any of its properties to comply in all material respects with all
environmental protection Laws.

 

 

--------------------------------------------------------------------------------

 


Master Loan Agreement RI0992
U.S PREMIUM BEEF, LLC
Kansas City , Missouri

-5-

 

 

 

                  (D)   Insurance.  Maintain insurance with insurance companies
or associations acceptable to CoBank in such amounts and covering such risks as
are usually carried by companies engaged in the same or similar business and
similarly situated, and make such increases in the type or amount of coverage as
CoBank may reasonably request.  All such policies insuring any collateral for
the Company’s obligations to CoBank shall have mortgagee or lender loss payable
clauses or endorsements in form and content acceptable to CoBank.  At CoBank’s
request, all policies (or such other proof of compliance with this Subsection as
may be satisfactory to CoBank) shall be delivered to CoBank.

 

                  (E)    Property Maintenance.  Maintain all of its property
that is necessary to or useful in the proper conduct of its business in good
working condition, ordinary wear and tear excepted.

 

                  (F)    Books and Records.  Keep adequate records and books of
account in which complete entries will be made in accordance with generally
accepted accounting principles (“GAAP”) consistently applied.

 

                  (G)   Inspection.  Permit CoBank or its agents, upon
reasonable notice and during normal business hours or at such other times as the
parties may agree, to examine its properties, books, and records, and to discuss
its affairs, finances, and accounts, with its respective officers, directors,
employees, and independent certified public accountants.

 

                  (H)    Reports and Notices.  Furnish to CoBank:

 

                           (1)     Annual Financial Statements.  As soon as
available, but in no event more than 120 days after the end of each fiscal year
of the Company occurring during the term hereof, annual consolidated financial
statements of the Company and its consolidated subsidiaries, if any, prepared in
accordance with GAAP consistently applied.  Such financial statements shall: 
(a) be audited by independent certified public accountants selected by the
Company and reasonably acceptable to CoBank; (b) be accompanied by a report of
such accountants containing an opinion thereon reasonably acceptable to CoBank;
(c) be prepared in reasonable detail and in comparative form; and (d) include a
balance sheet, a statement of income, a statement of retained earnings, a
statement of cash flows, and all notes and schedules relating thereto.

 

                           (2)     Interim Financial Statements.  As soon as
available, but in no event more than 60 days after the end of each fiscal
quarter of the Company, a balance sheet of the Company as of the end of such
fiscal quarter, a statement of income for the Company for such period and for
the period year to date, and such other interim statements as CoBank may
specifically request, all prepared in reasonable detail and in comparative form
in accordance with GAAP consistently applied and, if required by written notice
from CoBank, certified by an authorized officer or employee of the Company
acceptable to CoBank.

 

                           (3)     Notice of Default.  Promptly after becoming
aware thereof, notice of the occurrence of an Event of Default or a Potential
Default.

 

 

--------------------------------------------------------------------------------

 


Master Loan Agreement RI0992
U.S PREMIUM BEEF, LLC
Kansas City , Missouri

-6-

 

 

 

                           (4)     Notice of Non-Environmental Litigation. 
Promptly after the commencement thereof, notice of the commencement of all
actions, suits, or proceedings before any court, arbitrator, or governmental
department, commission, board, bureau, agency, or instrumentality affecting the
Company which, if determined adversely to the Company, could have a material
adverse effect on the financial condition, properties, profits, or operations of
the Company.

 

                           (5)     Notice of Environmental Litigation, Etc. 
Promptly after receipt thereof, notice of the receipt of all pleadings, orders,
complaints, indictments, or any other communication alleging a condition that
may require the Company to undertake or to contribute to a cleanup or other
response under environmental Laws, or which seek penalties, damages, injunctive
relief, or criminal sanctions related to alleged violations of such Laws, or
which claim personal injury or property damage to any person as a result of
environmental factors or conditions.

 

                           (6)     Bylaws and Articles.  Promptly after any
change in the Company’s articles of organization or operating agreement (or like
documents), copies of all such changes, certified by the Company’s Secretary.

 

                           (7)     Compliance Certificates.  Together with each
set of financial statements furnished to CoBank pursuant to Subsection (1)
hereof and, if applicable, Subsection (2) hereof, a certificate of an officer or
employee of the Company acceptable to CoBank, in the form attached as Exhibit
“A” hereto:  (a) certifying that no Event of Default or Potential Default
occurred during the period covered by such statement(s) or, if an Event of
Default or Potential Default occurred, a description thereof and of all actions
taken or to be taken to remedy same; and (b) setting forth calculations showing
compliance with the financial covenants set forth in Section 10 hereof.

 

                           (8)     Other Information.  Such other information
regarding the condition or operations, financial or otherwise, of the Company as
CoBank may from time to time reasonably request, including but not limited to
copies of all pleadings, notices, and communications referred to in Subsections
8(H)(4) and (5) above.

 

                  (I)     Pledge Agreement.  On or before November 30, 2011,
Provide to CoBank (a) a certified resolution of the Board of Managers of
National Beef Packing Company, LLC, consenting to the Pledge Agreement and, (b)
a separate consent to the Pledge Agreement, in form and substance satisfactory
to CoBank, signed by the Chairman of the Board of Managers of National Beef
Packing Company, LLC.

 

            SECTION 9.   Negative Covenants.  Unless otherwise agreed to in
writing by CoBank, while this agreement is in effect the Company will not:

 

                  (A)    Borrowings.  Create, incur, assume, or allow to exist,
directly or indirectly, any indebtedness or liability for borrowed money
(including trade or bankers’ acceptances), letters of credit, or the deferred
purchase price of property or services (including capitalized leases), except
for:  (1) debt to CoBank; (2) accounts payable to trade creditors incurred in
the ordinary course of business; (3) current operating liabilities (other than
for borrowed money) incurred in the ordinary course of business; and (4) leases
and purchase money financing of property used in the ordinary course of
Borrower's business the aggregate amount of which does not exceed $200,000 at
any one time. 

 

 

--------------------------------------------------------------------------------

 


Master Loan Agreement RI0992
U.S PREMIUM BEEF, LLC
Kansas City , Missouri

-7-

 

 

 

                  (B)    Liens.  Create, incur, assume, or allow to exist any
mortgage, deed of trust, pledge, lien (including the lien of an attachment,
judgment, or execution), security interest, or other encumbrance of any kind
upon any of its property, real or personal (collectively, “Liens”).  The
forgoing restrictions shall not apply to:  (1) Liens in favor of CoBank; (2)
Liens for taxes, assessments, or governmental charges that are not past due; (3)
Liens and deposits under workers’ compensation, unemployment insurance, and
social security Laws; (4) Liens and deposits to secure the performance of bids,
tenders, contracts (other than contracts for the payment of money), and like
obligations arising in the ordinary course of business as conducted on the date
hereof; (5) Liens imposed by Law in favor of mechanics, materialmen,
warehousemen, and like persons that secure obligations that are not past due;
(6) easements, rights-of-way, restrictions, and other similar encumbrances
which, in the aggregate, do not materially interfere with the occupation, use,
and enjoyment of the property or assets encumbered thereby in the normal course
of its business or materially impair the value of the property subject thereto;
and purchase money security interests in property (including any security
interest created in a lease transaction); provided that: (i) such property is
used in the ordinary course of the Company's business, provided that such
security interests shall attach only to the property so purchased (or, if
applicable, leased), and (ii) the purchase (or, if applicable, lease) occurred
subsequent to the date of this agreement.

 

                  (C)    Mergers, Acquisitions, Etc.  Merge or consolidate with
any other entity or acquire all or a material part of the assets of any person
or entity, or form or create any new subsidiary or affiliate, or commence
operations under any other name, organization, or entity, including any joint
venture.

 

                  (D)    Transfer of Assets.  Sell, transfer, lease, or
otherwise dispose of any of its assets, except in the ordinary course of
business, provided that the Company shall not sell worn out or obsolete
equipment having an aggregate fair market value in excess of $200,000 in any
calendar year. 

 

                  (E)    Loans and Investments.  Make any loan or advance to any
person or entity, or purchase any capital stock, obligations or other securities
of, make any capital contribution to, or otherwise invest in any person or
entity, or form or create any partnerships or joint ventures except:  (1) trade
credit extended in the ordinary course of business; (2) commercial paper
maturing not in excess of one year from the date of acquisition and rated P1 by
Moody’s Investors Service, Inc., or A1 by Standard & Poor’s Corporation on the
date of acquisition; (3) certificates of deposit in North American commercial
banks rated C or better by Keefe, Bruyette & Woods, Inc., or 3 or better by
Cates Consulting Analysts, maturing not in excess of one year from the date of
acquisition; (4) obligations of the United States government or any agency
thereof, the obligations of which are guaranteed by the United States
government, maturing, in each case, not in excess of one year from the date of
acquisition; (5) repurchase agreements of any bank or trust company incorporated
under the laws of the United States of America or any state thereof and fully
secured by a pledge of obligations issued or fully and unconditionally
guaranteed by the United States government; (6) the Company’s membership
interests in National Beef Packing Company, LLC; (7) investments in CoBank’s
cash investment program.

 

 

 

--------------------------------------------------------------------------------

 


Master Loan Agreement RI0992
U.S PREMIUM BEEF, LLC
Kansas City , Missouri

-8-

 

 

 

                  (F)    Contingent Liabilities.  Assume, guarantee, become
liable as a surety, endorse, contingently agree to purchase, or otherwise be or
become liable, directly or indirectly (including, but not limited to, by means
of a maintenance agreement, an asset or stock purchase agreement, or any other
agreement designed to ensure any creditor against loss), for or on account of
the obligation of any person or entity, except by the endorsement of negotiable
instruments for deposit or collection or similar transactions in the ordinary
course of the Company’s business.

 

                  (G)    Change in Business.  Engage in any business activities
or operations substantially different from or unrelated to the Company’s present
business activities or operations.

 

                  (H)    Distributions.  Directly or indirectly declare or pay
any dividends on account of any units of any class of its equity or any of its
patronage notices now or hereafter outstanding, or set aside or otherwise
deposit or invest any sums for such purpose, or redeem, retire, defease,
purchase or otherwise acquire any units of any class of its equity or any of its
patronage notices (or set aside or otherwise deposit or invest any sums for such
purpose) for any consideration other than additional units or patronage notices
or apply or set apart any sum, or make any other distribution (by reduction of
capital or otherwise) in respect of any such units of any class of its equity or
any of its patronage notices, or make any other distribution or allocation of
its assets to any holder of units of any class of its equity or any of its
patronage notices, or agree to do any of the foregoing; provided, that the
Company may, so long as the Company is treated as a partnership for tax
purposes, make distributions to its unitholders on account of the federal and
state income taxes that would be assessed to such unitholders based on the
Company’s taxable income, provided that the Company delivers to CoBank a
certificate that no Event of Default has occurred or will result thereby,
further provided that the aggregate amount of all such distributions with
respect to any calendar year may not exceed the amount of such income which
would be taxable to such unitholders for such calendar year multiplied by the
maximum applicable state and federal income tax rate for the calendar year in
which taxed, and further provided that interim distributions shall not exceed
seventy five percent (75%) of the estimated federal and state income taxes that
would be assessed to such unitholders based on the Company’s taxable income
multiplied by the maximum applicable state and federal income tax.

 

            SECTION 10. Financial Covenants.  Unless otherwise agreed to in
writing, while this agreement is in effect:

  

                   Net Worth.  The Company will have at the end of each fiscal
quarter of the Company an excess of total assets over total liabilities (both as
determined in accordance with GAAP consistently applied) of not less than
$70,000,000.00 as calculated in the manner that "Total capital share and
equities" is calculated on the balance sheet of the Company attached hereto as
Exhibit B, which final net worth calculation shall be reported pursuant to
Section 8(H)(7) above.

 

            SECTION 11. Events of Default.  Each of the following shall
constitute an “Event of Default” under this agreement:

 

                  (A)    Payment Default.  The Company should fail to make any
payment to, or to purchase any equity in, CoBank when due.

 

 

 

--------------------------------------------------------------------------------

 


Master Loan Agreement RI0992
U.S PREMIUM BEEF, LLC
Kansas City , Missouri

-9-

 

 

 

                  (B)    Representations and Warranties.  Any representation or
warranty made or deemed made by the Company herein or in any Supplement,
application, agreement, certificate, or other document related to or furnished
in connection with this agreement or any Supplement, shall prove to have been
false or misleading in any material respect on or as of the date made or deemed
made.

 

                  (C)    Certain Affirmative Covenants.  The Company should fail
to perform or comply with Sections 8(A) through 8(H)(2), 8(H)(6), and 8(H)(7) or
any reporting covenant set forth in any Supplement hereto, and such failure
continues for 15 days after written notice thereof shall have been delivered by
CoBank to the Company.

 

                  (D)    Other Covenants and Agreements.  The Company should
fail to perform or comply with any other covenant or agreement contained herein
or in any other Loan Document or shall use the proceeds of any loan for an
unauthorized purpose.

 

                  (E)    Cross-Default.  The Company should, after any
applicable grace period, breach or be in default under the terms of any other
agreement between the Company and CoBank, or between the Company and any
affiliate of CoBank, including without limitation Farm Credit Leasing Services
Corporation.

 

                  (F)    Other Indebtedness.  The Company should fail to pay
when due any indebtedness to any other person or entity for borrowed money or
any long-term obligation for the deferred purchase price of property (including
any capitalized lease), or any other event occurs which, under any agreement or
instrument relating to such indebtedness or obligation, has the effect of
accelerating or permitting the acceleration of such indebtedness or obligation,
whether or not such indebtedness or obligation is actually accelerated or the
right to accelerate is conditioned on the giving of notice, the passage of time,
or otherwise.

 

                  (G)    Judgments.  A judgment, decree, or order for the
payment of money shall be rendered against the Company and either:  (1)
enforcement proceedings shall have been commenced; (2) a Lien prohibited under
Section 9(B) hereof shall have been obtained; or (3) such judgment, decree, or
order shall continue unsatisfied and in effect for a period of 20 consecutive
days without being vacated, discharged, satisfied, or stayed pending appeal.

 

                  (H)    Insolvency, Etc.  The Company shall:  (1) become
insolvent or shall generally not, or shall be unable to, or shall admit in
writing its inability to, pay its debts as they come due; or (2) suspend its
business operations or a material part thereof or make an assignment for the
benefit of creditors; or (3) apply for, consent to, or acquiesce in the
appointment of a trustee, receiver, or other custodian for it or any of its
property or, in the absence of such application, consent, or acquiescence, a
trustee, receiver, or other custodian is so appointed; or (4) commence or have
commenced against it any proceeding under any bankruptcy, reorganization,
arrangement, readjustment of debt, dissolution, or liquidation Law of any
jurisdiction.

 

 

--------------------------------------------------------------------------------

 


Master Loan Agreement RI0992
U.S PREMIUM BEEF, LLC
Kansas City , Missouri

-10-

 

 

 

                  (I)     Material Adverse Change.  Any material adverse change
occurs, as reasonably determined by CoBank, in the Company’s financial
condition, results of operation, or ability to perform its obligations hereunder
or under any instrument or document contemplated hereby.

 

                  (J)     Revocation of Guaranty.  Any guaranty, suretyship,
subordination agreement, maintenance agreement, or other agreement furnished in
connection with the Company’s obligations hereunder and under any Supplement
shall, at any time, cease to be in full force and effect, or shall be revoked or
declared null and void, or the validity or enforceability thereof shall be
contested by the guarantor, surety or other maker thereof (the “Guarantor”), or
the Guarantor shall deny any further liability or obligation thereunder, or
shall fail to perform its obligations thereunder, or any representation or
warranty set forth therein shall be breached, or the Guarantor shall breach or
be in default under the terms of any other agreement with CoBank (including any
loan agreement or security agreement), or a default set forth in Subsections (F)
through (H) hereof shall occur with respect to the Guarantor.

 

            SECTION 12. Remedies.  Upon the occurrence and during the
continuance of an Event of Default or any Potential Default, CoBank shall have
no obligation to continue to extend credit to the Company and may discontinue
doing so at any time without prior notice.  For all purposes hereof, the term
“Potential Default” means the occurrence of any event which, with the passage of
time or the giving of notice or both would become an Event of Default.  In
addition, upon the occurrence and during the continuance of any Event of
Default, CoBank may, upon notice to the Company, terminate any commitment and
declare the entire unpaid principal balance of the loans, all accrued interest
thereon, and all other amounts payable under this agreement, all Supplements,
and the other Loan Documents to be immediately due and payable.  Upon such a
declaration, the unpaid principal balance of the loans and all such other
amounts shall become immediately due and payable, without protest, presentment,
demand, or further notice of any kind, all of which are hereby expressly waived
by the Company.  In addition, upon such an acceleration:

 

                  (A)    Enforcement.  CoBank may proceed to protect, exercise,
and enforce such rights and remedies as may be provided by this agreement, any
other Loan Document or under Law.  Each and every one of such rights and
remedies shall be cumulative and may be exercised from time to time, and no
failure on the part of CoBank to exercise, and no delay in exercising, any right
or remedy shall operate as a waiver thereof, and no single or partial exercise
of any right or remedy shall preclude any other or future exercise thereof, or
the exercise of any other right.  Without limiting the foregoing, CoBank may
hold and/or set off and apply against the Company’s obligation to CoBank the
proceeds of any equity in CoBank, any cash collateral held by CoBank, or any
balances held by CoBank for the Company’s account (whether or not such balances
are then due).

 

                  (B)    Application of Funds.  CoBank may apply all payments
received by it to the Company’s obligations to CoBank in such order and manner
as CoBank may elect in its sole discretion.

 

In addition to the rights and remedies set forth above:  (1) upon the occurrence
and during the continuance of an Event of Default, then at CoBank’s option in
each instance, the entire indebtedness outstanding hereunder and under all
Supplements shall bear interest from the date of such Event of Default until
such Event of Default shall have been waived or cured in a manner satisfactory
to CoBank at 2.00% per annum in excess of the rate(s) of interest that would
otherwise be in effect on that loan; and (2) after the maturity of any loan
(whether as a result of acceleration or otherwise), the unpaid principal balance
of such loan (including without limitation, principal, interest, fees and
expenses) shall automatically bear interest at 2.00% per annum in excess of the
rate(s) of interest that would otherwise be in effect on that loan.  All
interest provided for herein shall be payable on demand and shall be calculated
on the basis of a year consisting of 360 days.

 

 

--------------------------------------------------------------------------------

 


Master Loan Agreement RI0992
U.S PREMIUM BEEF, LLC
Kansas City , Missouri

-11-

 

 

 

            SECTION 13. Broken Funding Surcharge.  Notwithstanding any provision
contained in any Supplement giving the Company the right to repay any loan prior
to the date it would otherwise be due and payable, the Company agrees to provide
three Business Days’ prior written notice for any prepayment of a fixed rate
balance and that in the event it repays any fixed rate balance prior to its
scheduled due date or prior to the last day of the fixed rate period applicable
thereto (whether such payment is made voluntarily, as a result of an
acceleration, or otherwise), the Company will pay to CoBank a surcharge in an
amount equal to the greater of:  (A) an amount which would result in CoBank
being made whole (on a present value basis) for the actual or imputed funding
losses incurred by CoBank as a result thereof; or (B) $300.00.  Notwithstanding
the foregoing, in the event any fixed rate balance is repaid as a result of the
Company refinancing the loan with another lender or by other means, then in lieu
of the foregoing, the Company shall pay to CoBank a surcharge in an amount
sufficient (on a present value basis) to enable CoBank to maintain the yield it
would have earned during the fixed rate period on the amount repaid.  Such
surcharges will be calculated in accordance with methodology established by
CoBank (a copy of which will be made available to the Company upon request).

 

            SECTION 14. Complete Agreement, Amendments.  This agreement, all
Supplements, and all other instruments and documents contemplated hereby and
thereby, are intended by the parties to be a complete and final expression of
their agreement.  No amendment, modification, or waiver of any provision hereof
or thereof, and no consent to any departure by the Company herefrom or
therefrom, shall be effective unless approved by CoBank and contained in a
writing signed by or on behalf of CoBank, and then such waiver or consent shall
be effective only in the specific instance and for the specific purpose for
which given.  In the event this agreement is amended or restated, each such
amendment or restatement shall be applicable to all Supplements hereto.

 

            SECTION 15. Other Types of Credit.  From time to time, CoBank may
issue letters of credit or extend other types of credit to or for the account of
the Company.  In the event the parties desire to do so under the terms of this
agreement, such extensions of credit may be set forth in any Supplement hereto
and this agreement shall be applicable thereto.

 

            SECTION 16. Applicable Law.  Without giving effect to the principles
of conflict of laws and except to the extent governed by federal law, the Laws
of the State of Colorado, without reference to choice of law doctrine, shall
govern this agreement, each Supplement and any other Loan Documents for which
Colorado is specified as the applicable law, and all disputes and matters
between the parties to this agreement, including all disputes and matters
whatsoever arising under, in connection with or incident to the lending and/or
leasing or other business relationship between the parties, and the rights and
obligations of the parties to this agreement or any other Loan Documents by and
between the parties for which Colorado is specified as the applicable law.

 

 

--------------------------------------------------------------------------------

 


Master Loan Agreement RI0992
U.S PREMIUM BEEF, LLC
Kansas City , Missouri

-12-

 

 

 

            SECTION 17. Notices.  All notices hereunder shall be in writing and
shall be deemed to be duly given upon delivery if personally delivered or sent
by telegram or facsimile transmission, or three days after mailing if sent by
express, certified or registered mail, to the parties at the following addresses
(or such other address for a party as shall be specified by like notice):

 

If to CoBank, as follows:

 

For general correspondence purposes:

P.O. Box 5110

Denver, Colorado  80217-5110

 

For direct delivery purposes, when desired:

5500 South Quebec Street

Greenwood Village, Colorado  80111-1914

 

Attention:  Credit Information Services

Fax No.:  (303) 224-6101

If to the Company, as follows:

 

U.S. Premium Beef, LLC

P.O. Box 20103

Kansas City, MO 64195

 

 

 

 

 

Attention:  Scott Miller, CFO

Fax No.:  (816) 713-8810

 

            SECTION 18. Taxes and Expenses.  To the extent allowed by law, the
Company agrees to pay all reasonable out-of-pocket costs and expenses (including
the fees and expenses of counsel retained or employed by CoBank) incurred by
CoBank and any participants from CoBank in connection with the origination,
administration, collection, and enforcement of this agreement and the other Loan
Documents, including, without limitation, all costs and expenses incurred in
perfecting, maintaining, determining the priority of, and releasing any security
for the Company’s obligations to CoBank, and any stamp, intangible, transfer, or
like tax payable in connection with this agreement or any other Loan Document.

 

            SECTION 19. Effectiveness and Severability.  This agreement shall
continue in effect until:  (A) all indebtedness and obligations of the Company
under this agreement, all Supplements, and all other Loan Documents shall have
been paid or satisfied; (B) CoBank has no commitment to extend credit to or for
the account of the Company under any Supplement; and (C) either party sends
written notice to the other terminating this agreement.  Any provision of this
agreement or any other Loan Document which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof or thereof.

 

            SECTION 20. Successors and Assigns.  This agreement, each
Supplement, and the other Loan Documents shall be binding upon and inure to the
benefit of the Company and CoBank and their respective successors and assigns,
except that the Company may not assign or transfer its rights or obligations
under this agreement, any Supplement or any other Loan Document without the
prior written consent of CoBank.

 

            SECTION 21. Participations, Etc.  From time to time, CoBank may sell
to one or more banks, financial institutions, or other lenders a participation
in one or more of the loans or other extensions of credit made pursuant to this
agreement.  However, no such participation shall relieve CoBank of any
commitment made to the Company hereunder.  In connection with the foregoing,
CoBank may disclose information concerning the Company and its subsidiaries, if
any, to any participant or prospective participant, provided that such
participant or prospective participant agrees to keep such information
confidential.  Patronage distributions in the event of a sale of a participation
interest shall be governed by CoBank’s Bylaws and Capital Plan (as each may be
amended from time to time).  A sale of a participation interest may include
certain voting rights of the participants regarding the loans hereunder
(including without limitation the administration, servicing, and enforcement
thereof).  CoBank agrees to give written notification to the Company of any sale
of a participation interest.

 

 

--------------------------------------------------------------------------------

 


Master Loan Agreement RI0992
U.S PREMIUM BEEF, LLC
Kansas City , Missouri

-13-

 

 

            IN WITNESS WHEREOF, the parties have caused this agreement to be
executed by their duly authorized officers as of the date shown above.

 

CoBANK, ACB

U.S. PREMIUM BEEF, LLC, a

Delaware limited liability company

 

 

By:

 

   By:

 

        Title:      Title:  

 

 

 

 

 

 

 

 

 